DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 4, 2021 have been fully considered but they are not persuasive. 
The Applicant amends claim language to partially recites “providing an indication that fallback of the UE to a second 3GPP network utilizing a legacy Rat is disabled to the first 3GPP network when the UE supports the legacy RAT,” to overcome the previous rejections.  The Applicant also argues that Chiang fails to disclose, suggest, or teach an indication is used to indicate disablement of the option of a fallback RAT which is actually supported by the UE.  The Examiner respectfully disagrees and in fact, Chiang’s disclosure still reads on the currently amended claim language because of the following reasons:
Chiang expressly discloses in paragraph 0025 that an IMS node determines which fallback RATs a UE is authorized or unauthorized to use based on the information provided by the UE in a SIP request.  Chiang further discloses that if the IMS node prohibits the use of a fallback RAT based on the criterion being met, the IMS node may authorize the use of the fallback RAT based on the criterion not being met.  It is important to note that the criterion is the fallback feature tags included in the SIP request sent by the UE (see paragraph 0047).  That is, the UE indicates in the SIP request which fallback RAT is supported by the UE and sends it to the IMS node.  However, the IMS node still prohibits the use of the fallback RAT indicated in SIP request sent by the UE since this criterion is met.  Hence, this teaching of Chiang reads on “an indication is used to indicate disablement of the option of a fallback RAT which is actually supported by the UE” because Chiang clearly teaches that the fallback feature tag is the fallback RAT which is actually supported by the UE; however, the IMS node still disables or prohibits the use of the option of a fallback RAT indicated in the SIP request sent by the UE.  
	Based on the above discussion, it should be clear to one of ordinary skilled in the art that Chiang still reads on the amended features.  Therefore, previous rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takakura et al. (hereinafter “Takakura”, US 2021/0176817) in view of Chiang et al. (hereinafter “Chiang”, US 2019/0281506).
Regarding claim 1, Takakura discloses a method, executed by a User Equipment (UE) communicatively connected to a first 3rd Generation Partnership Project (3GPP) network utilizing an advanced Radio Access Technology (RAT), comprising: 
receiving a message from the first 3GPP network, which indicates that the first 3GPP network supports IP Multimedia Subsystem (IMS) voice over Packet Switched (PS) sessions (paragraph 0183).
However, Takakura does not disclose:
providing an indication that fallback of the UE to a second 3GPP network utilizing a legacy RAT is disabled to the first 3GPP network in response to the receiving of the message indicating that the first 3GPP network supports IMS voice over PS sessions. 
In a similar endeavor, Chiang discloses controlling fallback procedures for different user groups or device groups.  Chiang also discloses providing an indication that fallback of the UE to a second 3GPP network utilizing a legacy RAT is disabled to 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to connect to a voice call based on the networks conditions. 
 
Regarding claim 3, Takakura and Chiang disclose all limitations recited within claims as described above.  Chiang also discloses wherein the providing of the indication that fallback of the UE to the second 3GPP network is disabled is performed at IMS registration over the first 3GPP network (i.e., block 502 of Fig. 5). 

Regarding claim 4, Takakura and Chiang disclose all limitations recited within claims as described above.  Chiang also discloses wherein the indication that fallback of the UE to the second 3GPP network is disabled is provided in a Session Initiation Protocol (SIP) message (paragraph 0026).

Regarding claim 5, Takakura and Chiang disclose all limitations recited within claims as described above.  Chiang also discloses wherein the SIP message is a SIP 183 message (i.e., message “183” response as described in paragraph 0054).

Regarding claim 6, Takakura and Chiang disclose all limitations recited within claims as described above.  Chiang also discloses wherein the SIP 183 message comprises a Feature-Caps header field comprising the indication that fallback of the UE to the second 3GPP network is disabled (see Header 226 as shown in Fig. 2). 
Regarding claim 7, Takakura and Chiang disclose all limitations recited within claims as described above.  Chiang discloses wherein the indication that fallback of the UE to the second 3GPP network is disabled refers to a tag being present in the Feature-Caps header field of the SIP 183 message (paragraph 0054 and Header 226 as shown in Fig. 2). 
Even though Chiang does not expressly disclose the tag being "g.3gpp.epsfb-forbid" or "g.3gpp.epsfb-disallow" or "g.3gpp.noepsfb" or "g.3gpp.ps-fallback-forbid".  However, one of ordinary skilled in the art would easily modify the tag name.  
The motivation/suggestion for doing so would have been to make it easy to change and/or modify the tag name as desired. 
Regarding claim 8, Takakura and Chiang disclose all limitations recited within claims as described above.  Chiang also discloses wherein the SIP message is a SIP REGISTER message (i.e., SIP Register 114 as described in paragraph 0038). 

Regarding claim 9, Takakura and Chiang disclose all limitations recited within claims as described above.  Chiang also discloses wherein the SIP REGISTER message comprises a Contact header field comprising the indication that fallback of the UE to the second 3GPP network is disabled (i.e., UE sends a SIP message 114 includes one or more fallback indicators indicating whether to support or not support the fallback as described in paragraph 0025, and 0047.  Headers as shown in Fig. 9 and as described in paragraph 0037).

Regarding claim 10, Takakura and Chiang disclose all limitations recited within claims as described above.  Chiang also discloses wherein the indication that fallback of the UE to the second 3GPP network is disabled refers to a "g.3gpp.epsfb" or "g.3gpp.ps-fallback" tag being absent in the Contact header field of the SIP REGISTER message, or tag being present in the Contact header field of the SIP REGISTER message (paragraph 0054 and Header 226 as shown in Fig. 2).
Even though Chiang does not expressly disclose the tag being "g.3gpp.epsfb-forbid" or "g.3gpp.epsfb-disallow" or "g.3gpp.noepsfb" or "g.3gpp.ps-fallback-forbid".  However, one of ordinary skilled in the art would easily modify the tag name.  
The motivation/suggestion for doing so would have been to make it easy to change and/or modify the tag name as desired. 
Regarding claim 14, Takakura and Chiang disclose all limitations recited within claims as described above.  Chiang also discloses the first RAT is a fifth generation (5G) RAT, while the second RAT is a 2G; 3G; or 4G RAT (see paragraph 0002).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takakura in view of Chiang, and further in view of Chebolu et al. (hereinafter “Chebolu”, US 2016/0192251).
Regarding claim 2, Takakura and Chiang disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Chebolu discloses an apparatus and method for scanning radio access technology of a UE registered in a first cell in a communication network.  Chebolu also discloses wherein the providing of the indication that fallback of the UE to the second 3GPP network is disabled is performed in response to detecting an IMS voice session being initiated (i.e., disable LTE connection capability as shown in Fig. 3). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to prevent wasteful use of network resources.  


Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takakura in view of Chiang, and further in view of Kim et al. (hereinafter “Kim”, US 10,869,244).
Regarding claim 11, Takakura and Chiang disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Kim discloses a method and UE for fallback for voice cal from 5G mobile communication to 4G.  Kim also discloses wherein the providing of the indication that fallback of the UE to the second 3GPP network is disabled is performed in response to the UE's usage setting being "voice centric" and the UE performing a predetermined operation with the first 3GPP network (col. 3, lines 43-53 and claim 1).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide services to the UE without interruption. 

Regarding claim 12, Takakura, Chiang, and Kim disclose all limitations recited within claims as described above wherein the predetermined operation is associated with a Low-Latency Communication (LLC) application (col. 3, lines 43-50).

Regarding claim 13, Takakura and Chiang disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Kim discloses a method and UE for fallback for voice call from 5G mobile communication to 4G.  Kim also discloses wherein the message is a 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE and the network to exchange messages. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644